Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0199266 A1 to Franchetti et al (herein referred to as Franchetti) found in Applicant’s IDS.
Referring to claims 1, 17, and 20, Franchetti discloses a memory and corresponding method and non-transitory machine readable storage media comprising:      media access circuitry (Figures 2/3/4, LiM Block(s) 36) connected to a memory media (Figures 2/3, DRAM Layers 22A,B,C), wherein the media access circuitry is to:     receive a request to perform an in-memory compute operation (paragraph [0053]);      read, in response to the request, data from a memory media region of the memory media (paragraph [0053] & Figure 5, step 52), wherein the memory media region is to be managed by a memory controller (Figures 2/3/4, Memory Controller 38);     write the read data into a compute media region of the memory (paragraph [0053], Figure 4, Local Memory 40), wherein the compute media region is to be managed by 
Referring to claims 2 and 18, Franchetti discloses wherein the media access circuitry is further to receive, from the memory controller, location data indicative of a one or more locations of the data to be read from the memory media region of the memory media (paragraph [0054], “In response to an address…”).
Referring to claim 3, Franchetti discloses wherein the media access circuitry is further to write at least a portion of the read data to one or more scratch pads (Figure 3, scratchpad 34(1) and paragraph [0051]).
Referring to claim 4, Franchetti discloses wherein the media access circuitry is further to receive, from a memory controller, an identification of the in-memory compute operation to perform on the read data (paragraph [0054], “In response to…a memory request, or a processing request…”).
Referring to claims 5 and 19, Franchetti discloses wherein to perform the requested in-memory compute operation comprises to perform a tensor operation (paragraph [0054] discloses matrix algorithms; “tensor” is a generalized matrix algorithm).
Referring to claim 6, Franchetti wherein the media access circuitry is further to perform multiple writes to the compute media region in the performance of the in-
Referring to claim 7, Franchetti discloses wherein the media access circuitry is further to perform multiple reads from the compute media region in the performance of the in-memory compute operation ([0054], multiple data subsets loaded would indicate multiple reads for the data subsets).
Referring to claim 8, Franchetti discloses wherein the media access circuitry is further to distribute memory accesses across the compute media region in the performance of the in-memory compute operation (Figure 6, elements 40A,B,C & paragraph [0057] describes local memory regions for distributed data).
Referring to claim 9, Franchetti discloses wherein the media access circuitry is further to track, with memory media usage data, the memory accesses (paragraph [0057], metadata array 60).
Referring to claim 10, Franchetti discloses  (Original) The memory of claim 9, wherein the media access circuitry is further to update, as a function of the memory media usage data, reference voltage data usable to determine data values present in the memory media ([0057-0058]).
Referring to claim 11, Franchetti discloses wherein to receive a request to perform an in-memory compute operation comprises to receive a request to perform a matrix operation (paragraph [0054] discloses matrix algorithms).
Referring to claim 12
Referring to claim 13, Franchetti discloses wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor (paragraph [0086]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Franchetti.
Referring to claims 14 and 15, Franchetti does not explicitly disclose wherein the memory media has a three dimensional cross point architecture. Franchetti does disclose a 3D memory chip using DRAM.  The use of cross point architecture is extremely well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a 3D crosspoint architecture in order to utilize a memory that is more cost effective than DRAM resulting in a cheaper device that can perform the functions provided by Franchetti.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Franchetti in view of US 2016/0179615 A1 to Lee (herein Lee) found in Applicant’s IDS.
Referring to claim 16, Franchetti substantially discloses the invention recited in claim 1, however, does not explicitly disclose wherein the media access circuitry is further to perform a first error correction algorithm and the memory controller is to perform a second error correction algorithm that is different from the first error correction algorithm. However, the use of error correction is notoriously well known in the data processing arts. In an analogous art, Lee discloses a memory system having two different type of ECC decoding for data.  It would have been obvious to provide multiple types of error correction within the memory of Franchetti as taught by Lee in order to improve data integrity by ensuring data is not corrupted.

Response to Arguments
Applicant’s arguments, filed January 19, 2021, with respect to the rejections of claims have been fully considered and are persuasive.  Therefore, the rejection has 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112